Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 12/12/2019. Claims 1-13 are currently pending.
Priority
Current application, US Application No. 16/622,097, filed 12/12/2019 is a national stage entry of PCT/KR2018/005943, International Filing Date: 05/25/2018, claims foreign priority to 10-2017-0074579, filed 06/14/2017
Examiner acknowledges that the certified copy of foreign priority document has been received. However, the certified copy of English translation document has not been received. There is no requirement to submit certified English translation copy at this stage according to 37 CFR 1.55(g)(3). However, should the need of certified English translated copy arise according to the cases mentioned in 37 CFR 1.55(g)(3), submission may be requested in the future.

Specification
	The disclosure is objected to because of the following informalities: As per par. 02, the sentence “However, all products are not measured and some of the products are selected according to a measurement period and are measured” should be replaced with “However, all products are not measured for an entire measurement period and for measurement only according to a specified measurement period 
As per par. 03, the phrase “according to manuals” in “engineers may decide to measure according to manuals” should be replaced with “manually” or with an appropriate phrase for clarity. The phrase “when manufacturing is interrupted, engineers may decide to measure” should be replaced with “when manufacturing is interrupted, engineers may decide to measure manually” for clarity.
As per par. 04, the sentence “Measurement performed at fixed periods is not efficient since there is no consideration for quality of a process or equipment, and measurement by engineers according manuals is restrictively performed only under special circumstances” should be replaced with “Measurement performed at fixed periods may not be optimal manual measurement by engineers may be performed only under special circumstances” for clarity.
Appropriate correction is required.

Claim Objections
	Claims 1, 8, 12 and 13 are objected to because of the following informalities: As per claims 1 and 13, the phrase “on the basis of the equipment reliability index” should be replaced with “on a basis of the equipment reliability index” to avoid lack of antecedent basis. The limitation “measure a semiconductor product which is processed in the specific equipment for the specific process, on the basis of the risk score” should by the specific equipment for the specific process, on a basis of the risk score” or with an appropriate sentence for clarity.
As per claim 7, the phrase “after” in “products processed after the measurement” should be replaced with “through” or with an appropriate phrase for clarity.
As per claim 8, the phrase “using the number of semiconductor products processed after measurement and a reference measurement period” should be replaced with “using a number of semiconductor products processed through measurement during a reference measurement period” or with an appropriate phrase for clarity.
As per claim 12, the phrase “whenever a semiconductor product is processed in the specific equipment” should be replaced with “whenever a semiconductor product is processed by the specific equipment” for clarity.
	Appropriate correction is required.

Claim Interpretation – 35 USC 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 


Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	The current application includes limitations in claim 13 that do not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the following reasons:

	Claim 13 include limitation that use generic placeholders, “unit” in “an obtaining unit” that is coupled with functional language, “obtain” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.



	If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A measurement control method comprising:
calculating an equipment reliability index of specific equipment for a specific process in semiconductor manufacturing; (1.A)
calculating a risk score of the specific equipment for the specific process, on the basis of the equipment reliability index; (1.B)
and determining whether to measure a semiconductor product which is processed in the specific equipment for the specific process, on the basis of the risk score (1.C)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical 
For example, highlighted limitation/steps labeled as (1.B) - (1.C) are treated by the Examiner as belonging to mathematical concept grouping as the limitations/steps are based on mathematical calculations and the equations as disclosed in the specification while the limitation/step labeled as (1.D) are treated as belonging to a mental process grouping based on mental judgement.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements may have not been repeated)
In Claim 1: “A measurement control method”,  “a semiconductor product”;
In Claim 13: “A measurement control system”, “an obtaining unit”, “a processor”;
As per claim 1, the additional element in the preamble “A measurement control method” is not qualified for a meaningful limitation and it merely to link the use of the judicial exception to a general technological method, environment or field of use. The limitation/element “a semiconductor product” represents an object of measurement and it is not particular.

As per claim 13, the additional element in the preamble “A measurement control system” is not qualified for a meaningful limitation and it merely to link the use of the judicial exception to a general technological system, environment or field of use.

In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fails to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record.
	Claims 1-13, therefore, are not patent eligible.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigeru (JPH11345752A), hereinafter ‘Shigeru’.
As per claim 1, Shigeru discloses the claim as follows.
	A measurement control method comprising: (inspection method [overview], semiconductor inspection … method, counter measure instruction [0010])
	calculating an equipment reliability index of specific equipment for a specific process in semiconductor manufacturing; (a good product … distribution function F0, f0 [0020-0026, eq. 1 & 2], equivalent to an equipment reliability index, inspects a wafer or lot processed in a semiconductor manufacturing apparatus [0012], semiconductor manufacturing apparatus, device [0013], semiconductor inspection devices [0014, Fig. 1])
	calculating a risk score of the specific equipment for the specific process, on the basis of the equipment reliability index; (the probability of abnormality occurrence, equivalent to a risk score, of the wafer is determined based on the non-defective article acquisition probability f0 [0045, step 103 in Fig. 2])
	and determining whether to measure a semiconductor product which is processed in the specific equipment for the specific process, on the basis of the 

As per claim 6, Shigeru discloses the claim 1 set forth above.
Shigeru further discloses calculating the risk score on the basis of the equipment reliability index and the excursion. (weighting is performed … based on the non-defective … acquisition probability [0025], equivalent to calculating an excursion for a risk score that is a variation to the risk score, the priority is weighted according to the importance of the process, implying a process variation magnitude, a weighting is performed so as to minimize a part or all of the processes, and to minimize the damage [0051]).

As per claim 7, Shigeru discloses the claim 6 set forth above.
Shigeru further discloses the excursion has a value changed according to a number of semiconductor products processed after the measurement. (weighting is performed, equivalent to assigning an excursion vale, in accordance with … an in-process amount of a target manufacturing device [0025]).

As per claim 10, Shigeru discloses the claim 6 set forth above.


However, it is well known fact that the probability of passing good parts plus the probability of failing a bad parts is equal to 1.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Shigeru to calculate the risk score by using the above equation  for an accurate and reliable manufacturing control.

As per claim 11, Shigeru discloses the claim 1 set forth above.
Shigeru further discloses determining to measure when the risk score reaches a reference value. (method of inspection in the wafer plane is appropriately changed … according to an increase in an abnormality occurrence probability or in accordance with a type of an expected abnormality, equivalent to a reference value, and a priority of an inspection is increased [0047]).

As per claim 13, Shigeru discloses the claims as follows.
	A measurement control system comprising: (A system comprising a semiconductor manufacturing apparatus and a data processing apparatus, semiconductor inspection apparatus [0010])
showing computers including obtaining unit communicating with apparatus)
	and a processor configured (a data processing unit [0010])
	to calculate an equipment reliability index of the specific equipment for the specific process by using the obtained data, (a good product … distribution function F0, f0 [0020-0026, eq. 1 & 2], equivalent to an equipment reliability index, inspects a wafer or lot processed in a semiconductor manufacturing apparatus [0012], semiconductor manufacturing apparatus, device [0013], semiconductor inspection devices [0014, Fig. 1])
	to calculate a risk score of the specific equipment for the specific process, on the basis of the equipment reliability index, and (the probability of abnormality occurrence, equivalent to a risk score, of the wafer is determined based on the non-defective article acquisition probability f0 [0045, step 103 in Fig. 2])
	to determine whether to measure a semiconductor product which is processed in the specific equipment for the specific process, on the basis of the risk score. (when the abnormality occurrence probability is low, the inspection of the wafer in the semiconductor inspection device 3 is set as a "normal inspection" [0045, step 104 in Fig. 2], when the abnormality occurrence probability is high, alarm, display, countermeasure instruction [0045, step 105, 106, 107 in Fig. 2])
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeru in view of Maya (WO 2017203556 A1), hereinafter ‘Maya’   .    
As per claim 2, Shigeru discloses the claim 1 set forth above.
Shigeru further discloses calculating a process stability for the specific process; (yield of process [0004], parameter abnormality, yield [0008, 0036, and 0065]) 
	calculating an equipment stability for the specific equipment; (a good product … distribution function F0, f0 [0020-0026, eq. 1 & 2], equivalent to an equipment stability when process stability is ideal)

However, Shigeru is silent regarding calculating the equipment reliability index by an arithmetic operation using the process stability and the equipment stability.

Maya discloses the above limitation (processing performance, the index indicating the reliability of the target system includes a failure rate of an apparatus included in the target system 120, equivalent to an equipment stability,  prediction accuracy of the equivalent to a process stability [pg. 3 line 14-22]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Shigeru in view of Maya to calculate the equipment reliability index by an arithmetic operation using the process stability and the equipment stability for an accurate and reliable manufacturing control.

As per clam 3, Shigeru and Maya disclose the claim 2 set forth above.
Maya already discloses Equipment reliability index can be calculated based on process stability and equipment stability.

Although Maya is silent regarding the equation “Equipment reliability index = Process stability x Equipment stability”, it would be obvious to a person having ordinary skill in the art would be able to take a product between Process stability and Equipment stability to calculate the Equipment reliability index by adjusting their stability relationship between the equipment and the process since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954)

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shigeru and Maya in view of Kane (V. E. Kane, “Process Capability Indices”, Journal of Quality Technology, Vol. 18, No. 1, January 1986).
As per claim 4, Shigeru and Maya disclose the claim 2 set forth above.


    PNG
    media_image1.png
    67
    283
    media_image1.png
    Greyscale

Kane discloses the above limitation (Tolerance Interval Approach, GP index in ( 4) should be generalized to Ci = (USL-LSL) / 2Ks, where Ci = Cp if K= 3 [pg. 44 right col line 16 – 13 from the bottom], Process performance, Cpk index,  [pg. 44 right col line 4 from the bottom – pg. 46 right col line 33]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Kane to calculate the process stability (Sop) by the above equation for an accurate and reliable manufacturing control.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shigeru and Maya in view of Hasegawa (WO 2012029500 A1).
As per claim 5, Shigeru and Maya disclose the claim 2 set forth above.
The set forth combined prior art is silent regarding calculating the equipment stability on the basis of a frequency of occurrence of FDC (Fault Detection and Classification) Interlock during a specific period.

Hasegawa discloses performance of the system being determined based on the number of times for matching fault detection classification rule during a set period (performance information in the 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Hasegawa to calculating the equipment stability on the basis of a frequency of occurrence of FDC Interlock during a specific period for an accurate and reliable manufacturing control.

	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeru in view of Elliott (R. C. Elliott and et al, “Sampling plan optimization for detection of lithography and etch CD process excursions”, Microlithography 2000, 2000, Santa Clara, CA, United States), hereinafter ‘Elliott’.
As per claim 8, Shigeru discloses the claim 7 set forth above.
Although Shigeru discloses calculating the excursion by time variable and inspection frequency (weight [0025], device parameter Xn(t) becomes a function of time t [0019], inspection frequency [0023]), Shigeru is not explicit on calculating the excursion using the number of semiconductor products processed after measurement and a reference measurement period.



Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Shigeru in view of Elliott to calculate the excursion by an arithmetic operation using the number of semiconductor products processed after measurement and a reference measurement period for an accurate and reliable manufacturing control.

As per claim 9, Shigeru and Elliott disclose the claim 8 set forth above.
Elliott further discloses the reference measurement period is an average measurement period which is calculated by using a number of semiconductor products processed during a specific period, and a number of measured semiconductor products (number of wafers per lot, lot sampling frequency, number of measurement [pg. 532 section ‘7. optimal sampling planning’ line 7 – pg. 533 line 13, Fig. 5]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Elliott to calculate an average measurement period by using a number of semiconductor products processed during a .

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shigeru in view of Sigtermans (US 20180267523 A1), hereinafter ‘Sig’.
 As per claim 2, Shigeru discloses the claim 1 set forth above.
Although Shigeru discloses calculating the equipment reliability, the calculating the risk score and the determining whenever a semiconductor product is processed in the specific equipment, but is silent regarding “calculating and determining periodically and in real time”.

Sig discloses “calculating and determining system and process parameters periodically and in real time” (applying the quality weighting to the system and/or process parameter value [0316], the priority metrics and priority rankings are recalculated periodically [0334], The method according to clause 59, wherein the statuses are shown in real time [0351]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Shigeru in view of Elliott to calculate the equipment reliability periodically, and calculate and determine the risk score in real time whenever a semiconductor product is processed in the specific equipment for an accurate and reliable manufacturing control.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Bousetta (A. Bousetta and A.J. Cross, “Adaptive Sampling Methodology for In-Line Defect Inspection”, 2005 IEEE/SEMI Advanced Semiconductor Manufacturing Conference) discloses excursion of the risk score of the equipment and the dynamic sampling techniques.
	David (US20170109646A1) discloses process control techniques for semiconductor manufacturing

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DOUGLAS KAY/Examiner, Art Unit 2865